DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-17, 19-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the near-eye display system of claim 1, in particular the limitations of a first birefringent plate configurable to replicate a light ray incident on the beam steering assembly, wherein the replicated light ray is laterally shifted by a distance, based on a tilt angle of the beam steering assembly. The prior art does not disclose or suggest the method of claim 9, in particular the limitations of replicating the light ray incident on the beam steering assembly by passing the light ray through the first birefringent plate, wherein the replicated light ray is laterally shifted by a first distance, based on the first tilt angle, relative to the optical path of the light ray while maintaining a same angular direction as the light ray. The prior art does not disclose or suggest the rendering system of claim 19, in particular the limitations of a first birefringent plate configurable to replicate a light ray incident on the beam steering assembly, wherein the replicated light ray is laterally shifted by a distance, based on a tilt angle of the beam steering assembly.
The closely related prior art, Perreault et al. (US 20170270637) discloses (Figs. 1-12) a near-eye display system, comprising: a display panel (102) configured to display a sequence of images (section 0020); and a beam steering assembly (104, 211, 300) facing the display panel, 
However, the prior art does not disclose or suggest the near-eye display system of claim 1, in particular the limitations of a first birefringent plate configurable to replicate a light ray incident on the beam steering assembly, wherein the replicated light ray is laterally shifted by a distance, based on a tilt angle of the beam steering assembly. Claim 1 is therefore allowed, as are dependent claims 2-4, 6-8, and 21-22. The prior art does not disclose or suggest the method of claim 9, in particular the limitations of replicating the light ray incident on the beam steering assembly by passing the light ray through the first birefringent plate, wherein the replicated light ray is laterally shifted by a first distance, based on the first tilt angle, relative to the optical path of the light ray while maintaining a same angular direction as the light ray. Claim 9 is therefore allowed, as are dependent claims 10-17. The prior art does not disclose or suggest the rendering system of claim 19, in particular the limitations of a first birefringent plate configurable to replicate a light ray incident on the beam steering assembly, wherein the replicated light ray is laterally shifted by a distance, based on a tilt angle of the beam steering assembly. Claim 19 is therefore allowed, as are dependent claims 20 and 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871